Exhibit 10.1

 

AMENDMENT NO. 4

 

THIS AMENDMENT NO. 4, dated as of September 21, 2011 (this “Amendment”), to that
certain Credit Agreement referenced below is by and among MAC-GRAY CORPORATION,
a Delaware corporation (the “Parent Borrower”), and MAC-GRAY SERVICES, INC., a
Delaware corporation (“MGS”; together with the Parent Borrower, each a
“Borrower” and collectively the “Borrowers”), the Lenders party hereto and BANK
OF AMERICA, N.A., as Administrative Agent and Collateral Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, a $170,000,000 revolving credit and term loan facility was established
in favor of the Borrowers pursuant to the terms of that certain Senior Secured
Credit Agreement dated as of April 1, 2008 (as amended and modified, the “Credit
Agreement”) among the Borrowers, the subsidiaries and affiliates identified
therein, as guarantors, the lenders identified therein, and Bank of America,
N.A., as administrative agent;

 

WHEREAS, the Parent Borrower is contemplating a voluntary redemption of
$50,000,000 in aggregate principal amount of those certain 7.625% senior notes
issued by the Parent Borrower on August 16, 2005 (the “Senior Notes”), with an
aggregate outstanding principal amount of approximately $150,000,000 as of the
date hereof, and has requested a modification to the Credit Agreement to permit
such voluntary redemption;

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

 

1.                                       Amendment to the Credit Agreement.

 

(a)                                  Section 7.08(b) of the Credit Agreement is
amended to include a new clause (vi) to read as follows:

 

(vi)                              from time to time, voluntary repurchases or
redemptions of up to $50,000,000 in aggregate principal amount of the Senior
Notes at an aggregate price not to exceed $53,000,000, so long as, with respect
to each such repurchase or redemption , (A) no Default or Event of Default then
exists and (B) the Parent Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Parent Borrower
demonstrating that the Consolidated Senior Secured Leverage Ratio, recomputed as
of the end of the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements pursuant to Section
6.01(a) or (b) after giving effect to such voluntary repurchase or redemption on
a Pro Forma Basis, does not exceed 2.25:1.0.

 

(b) Section 8.01(g) of the Credit Agreement is hereby amended in its entirety to
read as follows:

 

(g)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the

 

--------------------------------------------------------------------------------


 

prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness and (ii) any voluntary
repurchases or redemptions of Senior Notes to the extent permitted by Section
7.08(b)(vi);

 

2.                                       Conditions Precedent.  This Amendment
shall be effective upon the Administrative Agent’s receipt of each of the
following:

 

(a)                                  duly executed counterparts of this
Amendment from the Borrowers, the Administrative Agent and the Required Lenders;
and

 

(b)                                 a certificate of a secretary or assistant
secretary of each Borrower certifying that the resolutions of the board of
directors of such Borrower delivered at the closing of the Credit Agreement have
not been rescinded or modified and remain in full force and effect on the date
hereof, including an updated incumbency certificate with respect to each of the
Borrowers.

 

3.                                       Miscellaneous.

 

3.1                                 Full Force and Effect.  Except as modified
hereby, all of the terms and provisions of the Credit Agreement and the other
Loan Documents (including schedules and exhibits) remain in full force and
effect.

 

3.2                                 Affirmations and Representations and
Warranties of the Borrowers.  Each of the Borrowers hereby affirms, represents
and warrants (a) the representations and warranties set forth in Article V of
the Credit Agreement are true and correct as of the date hereof (i) to the
extent such representation or warranty is modified or qualified based on the
terms “materially” or “material” or by reference to the term “Material Adverse
Effect”, in any respect and (ii) to the extent such representation or warranty
is not so modified or qualified, in any material respect on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct (A) to the extent such representation or warranty is modified or
qualified based on the terms “materially” or “material” or by reference to the
term “Material Adverse Effect”, in any respect and (B) to the extent such
representation or warranty is not so modified or qualified, in any material
respect as of such earlier date, and (b) no Default or Event of Default exists
as of the date hereof.

 

3.3                                 Affirmation of Liens.  Each of the Borrowers
hereby affirms the liens and security interests created and granted in the Loan
Documents and agrees that this Amendment is not intended to adversely affect or
impair such liens and security interests in any manner.

 

3.4                                 Acknowledgment of Obligations.  Each of the
Borrowers (a) acknowledges and consents to all of the terms and conditions of
this Amendment, (b) affirms such Borrower’s obligations under the Loan Documents
and (c) agrees that this Amendment does not operate to reduce or discharge such
Borrower’s obligations under the Loan Documents.

 

3.5                                 Fees and Expenses.  The Borrowers agree to
pay all reasonable fees and expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including
without limitation the reasonable fees and expenses of Moore & Van Allen, PLLC,
counsel to the Administrative Agent.

 

3.6                                 Counterparts; Delivery.  This Amendment may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and it shall not

 

2

--------------------------------------------------------------------------------


 

be necessary in making proof of this Amendment to produce or account for more
than one such counterpart.  Delivery by any party hereto of an executed
counterpart of this Amendment by facsimile shall be effective as such party’s
original executed counterpart.

 

3.7                                 Amendment is a Loan Document.  Each of the
parties hereto hereby agrees that this Amendment is a Loan Document.

 

3.8                                 Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

BORROWERS:

MAC-GRAY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

MAC-GRAY SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Michael J. Shea

 

Name:

Michael J. Shea

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Charlene Wright-Jones

 

Name:

Charlene Wright-Jones

 

Title:

Assistant Vice President

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher S. Allen

 

Name:

Christopher S. Allen

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Vice President

 

MAC-GRAY CORPORATION

AMENDMENT NO. 4

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ James Gelle

 

Name:

James Gelle

 

Title:

Vice President

 

 

 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Gary A. Pirri

 

Name:

Gary A. Pirri

 

Title:

Senior Vice President

 

 

 

 

TD BANK, NA

 

 

 

 

 

 

 

By:

/s/ Alan Garson

 

Name:

Alan Garson

 

Title:

Senior Vice President

 

 

 

 

EASTERN BANK

 

 

 

 

 

 

 

By:

/s/ Robert J. Moodie

 

Name:

Robert J. Moodie

 

Title:

Senior Vice President

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

/s/ Penny Garver

 

Name:

Penny Garver

 

Title:

Senior Vice President

 

 

 

 

RBS CITIZENS. N.A.

 

 

 

 

 

 

 

By:

/s/ Henry L. Petrillo

 

Name:

Henry L. Petrillo

 

Title:

Senior Vice President

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Chris Hulsey

 

Name:

Chris Hulsey

 

Title:

Vice President

 

MAC-GRAY CORPORATION

AMENDMENT NO. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

 

 

 

By:

/s/ Sidney Jordan

 

Name:

Sidney Jordan

 

Title:

Vice President

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

 

 

By:

/s/ J. Edward Hall

 

Name:

J. Edward Hall

 

Title:

Managing Director

 

 

 

 

SALEM FIVE CENTS SAVINGS BANK

 

 

 

 

 

 

 

By:

/s/ Joseph V. Leary

 

Name:

Joseph V. Leary

 

Title:

Senior Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Manuel Burgueño

 

Name:

Manuel Burgueño

 

Title:

Vice President

 

 

 

 

FIRSTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Ellen Frank

 

Name:

Ellen Frank

 

Title:

Vice President

 

--------------------------------------------------------------------------------